Case 19-10698-JDW       Doc 37   Filed 05/09/19 Entered 05/09/19 11:15:57          Desc Main
                                 Document Page 1 of 9


_________________________________________________________________________________

                                                  SO ORDERED,



                                                  Judge Jason D. Woodard
                                                  United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________
                    UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                    )
                                          )
       LISA KEETON CLARK,                 )                 Case No. 19-10698-JDW
                                          )
              Debtor.                     )                 Chapter 13


    ORDER DENYING MOTION TO IMPOSE AUTOMATIC STAY (DKT. # 21)

       This matter came before the Court on the Motion to Impose Automatic

Stay (Dkt. # 21) filed by Lisa Keeton Clark (the “Debtor”) on April 9, 2019 and

discussed at the related hearing on Planters Bank’s Expedited Motion Seeking

Confirmation That No Automatic Stay Protects the Debtor and Debtor’s

Interests in Certain Real Properties, for Abandonment of Same from the

Debtor’s Estate and Other Relief (Dkt. # 16) held on April 16, 2019. Within a

year prior to filing this case, the Debtor had one previous bankruptcy case

pending.    Section 362(c)(3)1 provides that if the Debtor had one previous




1
 All statutory references are to Title 11 of the United States Code (the “Bankruptcy Code”),
unless otherwise indicated.

                                              1
Case 19-10698-JDW       Doc 37     Filed 05/09/19 Entered 05/09/19 11:15:57        Desc Main
                                   Document Page 2 of 9


case pending in the year prior to the current case’s petition date, the automatic

stay expires after thirty days, if not extended. 11 U.S.C. § 362(c)(3). The

Debtor did not move to extend the stay but has instead moved to impose the

stay after its expiration pursuant to § 362(c)(4). The Motion was not timely

under § 362(c)(3) or (c)(4). The Court holds that Debtors cannot use § 362(c)(4)

as a backdoor to extend the stay when the deadline to do so has passed. The

Motion will be denied.

                                        I.     FACTS2

       The Debtor’s previous case was filed on April 16, 2018 and dismissed on

November 2, 2018. (Case No. 18-11471). The Debtor filed this Chapter 13

bankruptcy case on February 19, 2019. (Dkt. # 1). The Debtor did not seek

extension of the automatic stay prior to its expiration on March 21, 2019.

Forty-eight days after the current petition was filed and after the stay had

expired, the Debtor filed the Motion requesting to (re)impose the automatic

stay under § 362(c)(4). (Dkt. # 21).

                             II.     CONCLUSIONS OF LAW

       When a debtor files her bankruptcy petition, it generally “operates as a

stay, applicable to all entities,” of most actions against the debtor, the debtor’s

property, and property of the bankruptcy estate. 11 U.S.C. § 362(a); In re



2To the extent any findings of fact are conclusions of law, they are adopted as such, and vice
versa.

                                              2
Case 19-10698-JDW    Doc 37   Filed 05/09/19 Entered 05/09/19 11:15:57    Desc Main
                              Document Page 3 of 9


Flynn, 582 B.R. 25, 29 (B.A.P. 1st Cir. 2018). However, if a debtor has had one

or more bankruptcy cases pending in the prior year, the stay will either expire

after thirty days or not go into effect at all, depending on the number of

previous cases. 11 U.S.C. § 362(c)(3), (4). The Bankruptcy Code provides a

means for the debtor to extend or impose the stay but mandates strict

deadlines that must be met.

      A. One Prior Case

      Under § 362(c)(3), if a debtor has had one bankruptcy case pending

within one year prior to filing, the automatic stay expires thirty days after the

petition is filed, unless extended. In re Williams, 545 B.R. 917, 922 (Bankr.

S.D. Tex. 2016). Section 362(c)(3) provides:

      (3) if a single or joint case is filed by or against a debtor who is an
      individual in a case under chapter 7, 11, or 13, and if a single or
      joint case of the debtor was pending within the preceding 1-year
      period but was dismissed, other than a case refiled under a chapter
      other than chapter 7 after dismissal under section 707(b)—
              (A) the stay under subsection (a) with respect to any action
      taken with respect to a debt or property securing such debt or with
      respect to any lease shall terminate with respect to the debtor on
      the 30th day after the filing of the later case;
              (B) on the motion of a party in interest for continuation of
      the automatic stay and upon notice and a hearing, the court may
      extend the stay in particular cases as to any or all creditors
      (subject to such conditions or limitations as the court may then
      impose) after notice and a hearing completed before the expiration
      of the 30-day period only if the party in interest demonstrates that
      the filing of the later case is in good faith as to the creditors to be
      stayed . . .

11 U.S.C. § 362(c)(3) (emphasis added).

                                        3
Case 19-10698-JDW        Doc 37    Filed 05/09/19 Entered 05/09/19 11:15:57            Desc Main
                                   Document Page 4 of 9


       The Bankruptcy Code explicitly requires that a Debtor file a motion to

extend the stay and that notice and a hearing be completed within thirty days

from the petition date. Id.; Capital One Auto Finance v. Cowley, 374 B.R. 601,

605 (W.D. Tex. 2006). In recognition of this expedited procedure, the Uniform

Local Rules for the United States Bankruptcy Courts Northern and Southern

Districts of Mississippi provide that motions to extend the automatic stay must

be filed within seven days of the filing of the petition. MISS. BANKR. L.R. 4001-

1(e)(1)(A). The local rule also cautions that if a motion to extend the automatic

stay is filed more than seven days after the filing of the petition, the court will

set a hearing date with not less than fourteen days’ notice.3 MISS. BANKR. L.R.

4001-1(e)(2). If the Debtor does not extend the stay before it expires, “it cannot

be resurrected.” Williams, 346 B.R. at 370; see also, Whitaker v. Baxter (In re

Whitaker), 341 B.R. 336, 346 (Bankr. S.D. Ga. 2006) (“With respect to first-

time repeat filers, there is no specific grant of authority to reimpose the stay


3The Local Rule provides:
       For a motion to continue the automatic stay filed on or within 7 days of the
       date of filing the petition, the court shall set a hearing date no later than 30
       days after the filing of the petition. For a motion to continue the automatic stay
       filed more than 7 days after the date of the filing of the petition, the court shall
       set a hearing date with not less than 14 days notice. The mere filing of the
       motion will not extend the automatic stay beyond the 30th day after the filing
       of the petition. If the hearing date is more than 30 days after the date of the
       filing of the petition, it is incumbent on the debtor or other party in interest to
       seek an injunction (through the filing of a complaint and motion for a
       Temporary Restraining Order) to stop any creditor/lienholder collection efforts
       which may be scheduled to occur after the 30th day following the filing of the
       petition, but before the hearing on the motion to continue the automatic stay.
MISS. BANKR. L.R. 4001-1(e)(2).

                                                4
Case 19-10698-JDW    Doc 37   Filed 05/09/19 Entered 05/09/19 11:15:57      Desc Main
                              Document Page 5 of 9


once it has lapsed under § 362(c)(3)(A).”); In re Berry, 340 B.R. 636, 637-38

(Bankr. M.D. Ala. 2006).

      Here, the Debtor had one prior case and thus fell within the purview of

§ 362(c)(3). Not only did the Debtor fail to file a motion to extend the stay in

time for notice and a hearing within the thirty-day period, she did not file an

extension motion at all. The stay cannot be extended in this case.

      B. Two or More Prior Cases

      If a debtor had two or more cases pending within the prior year, the

automatic stay does not go into effect on the petition date. Instead, the debtor

must file a motion to impose a stay. Again, that motion must be filed within

thirty days of the petition date. Section 362(c)(4) provides:

      (4)(A)(i) if a single or joint case is filed by or against a debtor who
      is an individual under this title, and if 2 or more single or joint
      cases of the debtor were pending within the previous year but were
      dismissed, other than a case refiled under a chapter other than
      chapter 7 after dismissal under section 707(b), the stay under
      subsection (a) shall not go into effect upon the filing of the later
      case; and . . .
             (B) if, within 30 days after the filing of the later case, a party
      in interest requests the court may order the stay to take effect in
      the case as to any or all creditors (subject to such conditions or
      limitations as the court may impose), after notice and a hearing,
      only if the party in interest demonstrates that the filing of the later
      case is in good faith as to the creditors to be stayed; . . .

11 U.S.C. § 362(c)(4) (emphasis added). Under § 362(c)(4), notice and a hearing

do not have to be completed within thirty days. Id.; Cowley, 374 B.R. at 606.




                                         5
Case 19-10698-JDW    Doc 37   Filed 05/09/19 Entered 05/09/19 11:15:57   Desc Main
                              Document Page 6 of 9


The Debtor is only required to file the motion to impose the stay within thirty

days. Id.

      The Debtor in this case missed both deadlines. The Debtor had only one

previous case and so she should have filed a motion to extend the stay within

seven days of filing her petition in accordance with the local rules. She did not.

Instead, the Debtor filed the Motion seeking to impose the stay. However, the

Motion was filed forty-eight days after the petition was filed, outside the

window for both a motion to extend and a motion to impose. The Debtor sought

the wrong relief under the wrong subsection and missed all deadlines for doing

so. The Motion is due to be denied as untimely. The stay cannot be imposed

in this case.

      C. Re-Imposing the Stay Under § 362(c)(4)

      This is not an invitation to file motions to impose on the eve of stay

expiration. Putting aside the untimeliness of the current Motion, the Debtor

cannot use § 362(c)(4) as an end run around the requirements of § 362(c)(3). In

accord with the majority of courts who have considered this issue, this Court

concludes that a debtor with one previous case pending within the year prior

to her petition cannot use § 362(c)(4) to impose the stay after it expires.

Cowley, 374 B.R. at 607-09; Whitaker, 341 B.R. 336; In re Ajaka, 370 B.R. 426

(Bankr. N.D. Ga. 2007); In re Norman, 346 B.R. 181 (Bankr. N.D. W. Va. 2006);

contra In re Toro-Arcila, 334 B.R. 224, 225 (Bankr. S.D. Tex. 2005) (single-

                                        6
Case 19-10698-JDW      Doc 37   Filed 05/09/19 Entered 05/09/19 11:15:57   Desc Main
                                Document Page 7 of 9


repeat filer moved to impose the stay within the thirty days and the Court

granted the motion); In re Beasley, 339 B.R. 472 (E.D. Ark. 2006) (adopting the

Toro-Arcila ruling).

      The United States Supreme Court has instructed that “[t]he preeminent

canon of statutory interpretations requires [courts] to presume that the

legislature says in a statute what it means and means in a statute what it says

there.” BedRoc Ltd., LLC v. U.S., 541 U.S. 176, 183 (2004). The “first step in

interpreting a statute is to determine whether the language at issue has a plain

and unambiguous meaning with regard to the particular dispute in the case.”

Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997). The Court’s “inquiry must

cease if the statutory language is unambiguous and ‘the statutory scheme is

coherent and consistent.’” Id. (quoting United States v. Ron Pair Enterprises,

Inc., 489 U.S. 235, 240 (1992). This is determined by “reference to the language

itself, the specific context in which that language is used, and the broader

context of the statute as a whole.” Id. (citing Estate of Cowart v. Nicklos

Drilling Co., 505 U.S. 469, 477 (1992); McCarthy v. Bronson, 500 U.S. 136, 139

(1991)).

      The plain language of § 362(c)(4) provides that it only applies to debtors

with two or more prior cases. Whitaker, 341 B.R. at 343; Ajaka, 370 B.R. at

428. This section is only triggered “if a single or joint case is filed by or against

a debtor who is an individual under this title, and if 2 or more single or joint

                                          7
Case 19-10698-JDW       Doc 37    Filed 05/09/19 Entered 05/09/19 11:15:57          Desc Main
                                  Document Page 8 of 9


cases of the debtor were pending within the previous year but were dismissed.”

11 U.S.C. § 362(c)(4) (emphasis added).

       The Bankruptcy Abuse Prevention and Consumer Protection Act of 2005

clearly distinguishes between debtors with only one previous case and debtors

with two or more previous cases. Whitaker, 341 B.R. at 341-42; In re Jumpp,

356 B.R. 789, 796 (B.A.P. 1st Cir. 2006) (“[T]he language indicates an intent to

differentially penalize filers based on the number of previous cases.”)

(abrogated on other grounds). There are specific requirements for a debtor

with one previous case and specific requirements for a debtor with two or more.

Norman, 346 B.R. at 183. To apply § 362(c)(4) to debtors with only one previous

case would not conform with the overall statutory scheme of § 362(c). Cowley,

374 B.R. at 608-09. The language of § 362 and the context of the statute make

clear that § 362(c)(3) only applies to single-repeat filers, and § 362(c)(4) only

applies to multiple-repeat filers.           Thus, a single-repeat filer cannot use

362(c)(4) to extend the deadlines set forth in § 362(c)(3).4




4 The Court in Toro-Arcila used the § 362(c)(4) hearing requirements, for multiple-repeat
filers, to displace the hearing requirements for § 362(c)(3) single-repeat filers. Toro-Arcila,
334 B.R. at 225; Norman, 346 B.R. at 183. The Toro-Arcila Court did so because it found that
to hold otherwise would render the majority of § 362(c)(4)(D) meaningless. Id. Several courts
have disagreed with this reasoning and found the opposite, “that the factors of § 362(c)(4)(D)
are disjunctive, and ‘place consecutive burdens on the multiple repeat filer to establish good
faith;’ thus, the remainder of the statute is not surplusage.” Norman, 346 B.R. at 183 (citing
Whitaker, 341 B.R. at 344).


                                              8
Case 19-10698-JDW   Doc 37   Filed 05/09/19 Entered 05/09/19 11:15:57   Desc Main
                             Document Page 9 of 9


                              III.   CONCLUSION

      The Debtor in this case should have moved to extend the stay within

seven days of filing her petition, as required by the local rules. Miss. Bankr.

L.R. 4001-1(e)(1)(A). At a minimum, the Debtor should have filed the Motion

in time for it to be served and a hearing held within the thirty-day initial stay

period. She did neither. The Motion was untimely under both § 362(c)(3) and

(c)(4) and, thus, the Motion is due to be denied.

      Additionally, the Code is clear that § 362(c)(3) applies to debtors with

one prior case and § 362(c)(4) applies to debtors with two or more prior cases.

The plain language of the statute prevents this Court from applying § 362(c)(4)

to a debtor with only one previous case. Quite simply, the Debtor missed the

deadline to extend the stay and cannot use other sections of the Code to get

around the requirements of § 362(c)(3). Accordingly, it is hereby

      ORDERED, ADJUDGED, and DECREED that the Motion to Impose the

Stay (Dkt. # 21) is DENIED.

                                ##END OF ORDER##




                                        9
